Citation Nr: 1510970	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for scoliosis (claimed as a titled pelvis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1945 to December 1946. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for scoliosis (claimed as a titled pelvis).

The Board finds that the Veteran should be afforded a VA examination to discuss the etiology of the Veteran's current scoliosis and its relationship, if any, to his in-service tilted pelvis, to include whether such current diagnosis is the result of aggravation of a pre-existing condition beyond its natural progression in service.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, it is noted that the Veteran has not been provided with a VA examination for this condition.  However, the Board finds that, in accordance with the low threshold of McLendon, the elements for warranting an examination are met, as the Veteran has been shown to have a current disability via his diagnosis of modest kyphoscoliosis and mild degenerative disc disease of the thoracolumbar spine, an in-service pre-existing disability of a titled pelvis, an indication that the current disability may be related to the in-service disability by way of an August 2006 private treatment record in which it examined the Veteran's thoracolumbar condition, to include kyphoscoliosis, within the context of a discussion of his pelvis, and the current evidence, without a definitive etiological opinion, is insufficient to decide the case.

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2014).

 The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel .  See 38 U.S.C.A. § 7104(c) (West 2014).

As such, the Veteran should be provided with a VA examination in order to discuss any possible etiological relationship between his currently diagnosed kyphoscoliosis and/or degenerative disc disease of the thoracolumbar spine and his in-service tilted pelvis, to include a discussion of aggravation.  Any discussion of aggravation must first establish by clear and unmistakable evidence that the Veteran had a pre-existing titled pelvis condition.  Additionally, the examiner must discuss whether such condition was clearly and unmistakably aggravated beyond its natural progression by the Veteran's military service.  

Additionally, the Board notes that the Veteran submitted three separate VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), all dated April 8, 2013.  However, it does not appear from the record that the RO ever followed-up on these requests and made attempts to retrieve these identified records.  Although the Board further notes that copies of select treatment records from all three of the providers, Dr. C. C., Dr. P. J., and Dr. E. J., are associated with the claims file, presumably submitted by the Veteran, they do not cover all of the date ranges identified by the Veteran.  As such, it appears that these private treatment records may be incomplete and VA is still under a duty to assist in actually attempting to obtain these records from the appropriate custodian.  As such, upon remand, the RO should attempt to obtain the records so identified in the Veteran's signed and dated VA Forms 21-4142 from April 8, 2013  for Dr. C. C., Dr. P. J., and Dr. E. J.  To the extent that such authorizations are now stale, the RO should afford the Veteran an opportunity to resubmit newly signed and updated VA Forms 21-4142 for the identified treatment records.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his kyphoscoliosis and degenerative disc disease of the thoracolumbar spine.   In particular, the RO should attempt to obtain the records so identified in the Veteran's signed and dated VA Forms 21-4142 from April 8, 2013 for Dr. C. C., Dr. P. J., and Dr. E. J.  To the extent that such authorizations are now stale, the RO should afford the Veteran an opportunity to resubmit newly signed and updated VA Forms 21-4142 for the identified treatment records. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of his kyphoscoliosis and/or degenerative disc disease of the thoracolumbar spine, to include any possible relationship to his in-service notation of a tilted pelvis and consideration of any aggravation thereof. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the kyphoscoliosis and/or degenerative disc disease of the thoracolumbar spine was caused and/or aggravated by military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the kyphoscoliosis and/or degenerative disc disease of the thoracolumbar spine is a manifestation of aggravation of the Veteran's in-service tilted pelvis beyond its natural progression.  In so doing, the examiner must first establish by clear and unmistakable evidence that the Veteran had a pre-existing titled pelvis condition.  Additionally, the examiner must discuss whether such condition was clearly and unmistakably aggravated beyond its natural progression by the Veteran's military service.  

A complete rationale for all opinions must be provided.

3. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
 in the development of the claim, and that the
 consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158 , 3.655 (2014).  In the event that the 
Veteran does not report for any scheduled examination, documentation must be obtained  which shows that 
notice scheduling the examination was sent
 to the last known address. It must also be indicated
 whether any notice that was sent was returned as
 undeliverable.

4. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. 
If the report  is deficient in any manner, the AMC must 
implement corrective procedures. Stegall v. West, 11 Vet. 
App. 268 271 (1998).

5. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




